Citation Nr: 0201634	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-09 547	)	DATE
	)
	)
                                  
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

                                  
THE ISSUE

Entitlement to an effective date earlier than December 16, 
1997, for the award of nonservice-connected pension benefits 
with special monthly pension based on the need for aid and 
attendance.


REPRESENTATION

Appellant represented by:	[redacted], Attorney 
at Law
                             

APPEARANCE AT HEARING ON APPEAL

[redacted]


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The appellant served on what has been recognized as active 
duty with the United States Air Force as a former employee of 
the Pan American World Airways/ Affiliates under 38 C.F.R. 
§ 3.7(x)(25) (2001) from January 1942 to February 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted nonservice-
connected pension benefits with special monthly pension based 
on the need for aid and attendance and assigned an effective 
date of  December 16, 1997, for said benefits.  The appellant 
appealed the assignment of the effective date, requesting 
that August 28, 1996, be assigned and retroactive benefits be 
awarded as of that date; August 28, 1996, being the 
undisputed date of disability onset.

The Board first considered this matter in September 2000, and 
an unfavorable decision was rendered at that time.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in April 
2001, upon unopposed motion of the Secretary of the 
Department of Veterans Affairs (Secretary), the Board's 
September 2000 decision was vacated and the matter remanded 
in order for VA determine if the duty to assist and notice 
requirements of the newly enacted Veterans Claims Assistance 
Act of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) had been met.  Accordingly, this matter is 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  The facts in this case are not controverted.

2.  The appellant became permanently and totally disabled on 
August 26, 1996, when he suffered a brain injury.  He is 
diagnosed as having an organic brain syndrome.

3.  VA has determined that the appellant is incompetent.  His 
representative, who is also his son, is the named fiduciary 
and holds a Durable Power of Attorney.

4.  An application for disability pension benefits was filed 
on behalf of the appellant on December 16, 1997.


CONCLUSION OF LAW

An effective date prior to December 16, 1997, for the grant 
of nonservice-connected disability pension benefits is not 
warranted.  38 U.S.C.A. §§ 1521, 5110 (West 1991 & Supp. 
2000); 38 U.S.C.A. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
his claim for nonservice-connected pension benefits, 
including retroactive benefits from the date he became 
permanently and totally disabled, and has met its duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete his claim under the Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes that the 
facts in this matter are not contested; the issue for 
adjudication is purely legal.  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
appellant and his representative, which are as a matter of 
law one in the same as the appellant's representative holds 
a Durable Power of Attorney and has been acting in the 
appellant's stead as of the date of disability onset, were 
given notice of the information necessary to substantiate 
the claim.  The appellant was also given the opportunity to 
appear and testify before a member of the Board to advance 
any and all arguments in favor of his claim.  His 
representative appeared and asserted all arguments on behalf 
of the incapacitated appellant.  

The Board notes that the appellant's representative has also 
submitted two briefs in support of the claim for an earlier 
effective date and asserted that the appellant requests 
equitable relief in the form of tolling of the filing 
deadline of one year following the date of disability onset 
in order to be awarded retroactive benefits under 38 C.F.R. 
§ 3.400(b)(ii)(B). Specifically, the appellant contends that 
he did not comport with the filing deadline because (1) he 
was not given notice of his eligibility for VA benefits by 
Pan American and/or an agency such as VA, and (2) he was 
incapacitated at the time of disability onset and, as such, 
unable to relate information regarding his eligibility to 
his representative.  As for the appellant's recent argument 
that the Veterans Claims Assistance Act of 2000 created a 
duty to notify the appellant of his eligibility for benefits 
prior to the filing of a claim, the Board finds no merit.  
The stated purpose of the Veterans Claims Assistance Act of 
2000 is to, "establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim."  See 66 Fed. 
Reg. 45620 (emphasis added).  Accordingly, the duty to 
assist pursuant to the VCAA is purely prospective, i.e., it 
places obligations upon the VA only after a claim is 
presented.

The basic facts in this case are not in dispute.  The 
appellant was employed by Pan American World 
Airways/Affiliates during World War II and his employment 
has been deemed to be "active duty" by the Air Force from 
January 1942 to February 1944.  As a consequence, the 
appellant has been given veteran status.  There is no 
evidence of the appellant having been given notice by Pan 
American and/or the Federal Government of his veteran status 
upon the implementation of regulation changes published in 
57 Fed. Reg. 60734 (Dec. 22, 1992) which bestowed such 
status upon certain identified individuals.  Neither the 
regulation nor the publication of the final rule include a 
duty to notify the affected individuals of their new status 
and eligibility for VA benefits; however, the appellant 
asserts that the general notice requirements contained in 
38 U.S.C.A. § 7722 (West 1991) apply.

The appellant suffered a brain injury on August 28, 1996, 
and has been deemed to be permanently and totally disabled 
as of that date due to an organic brain syndrome.  The 
appellant's representative is his son and has been appointed 
as his fiduciary for VA purposes.  The appellant's 
representative also holds a Durable Power of Attorney which 
has allowed him to make representations on behalf of the 
appellant as of the date of incapacitation.

In a statement given before the Board in a video conference 
in September 1999, the appellant's representative asserted 
that he was unaware of the appellant's eligibility for VA 
benefits and that he was unaware of the appellant's 
knowledge of any such eligibility prior to his 
incapacitation.  As of August 28, 1996, the appellant has 
been unable to communicate any knowledge he may have had of 
his eligibility for VA benefits.  On December 16, 1997, 
however, the appellant's representative filed an application 
for VA disability pension based upon his knowledge of the 
appellant having related stories of his employment in the 
South Pacific during World War II.  Based on that 
application, it was determined that the appellant had 
veteran status as a consequence of his civilian employment 
with Pan American World Airways/ Affiliates and pension 
benefits were awarded as of the date the application was 
filed.  Retroactive benefits were not awarded as the 
appellant's application was not received within one year of 
the disability onset as required by 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

The appellant's application filed on December 16, 1997, 
contained a request for retroactive benefits as of August 
28, 1996.  He asserts that the one year filing requirement 
should be tolled due to his lack of notice of eligibility 
for benefits and because he was incapacitated as a result of 
the very disability for which he was granted disability 
pension.

The doctrine of equitable tolling is a common law doctrine 
and not within the purview of the Board's statutory 
authority to decide cases based on, "applicable provisions 
of law and regulation."  See 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2000).  In June 1995, the Office of General 
Counsel of VA issued a Precedent Opinion which discussed 
38 U.S.C.A. § 7722.  The opinion provided that, "the 
express grant of equitable authority to the Secretary in 
38 U.S.C. § 503(a) strongly suggests that VA does not have 
authority, other than as provided in that provision, to make 
awards contrary to statutory requirements based upon 
equitable principles."  VAOPGCPREC 17-95 (June 21, 1995).  
The opinion noted, however, that, "case law indicates that 
the available equitable remedies for violations of 38 U.S.C. 
§ 7722 are generally limited to equitable tolling of 
specific time periods and do not include awards based upon 
equitable estoppel...."  Although the Court's authority to 
apply the doctrine of equitable tolling is not questioned 
(see Smith v. Derwinski, 2 Vet. App 429 (1992)), the 
Precedent Opinion does not suggest that the Board has such 
authority.  Furthermore, the Board is unaware of any 
authority for it to grant a remedy in equity, including the 
"equitable tolling" of a statutory deadline for filing a 
claim for the benefit at issue.

In Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the Court 
applied the doctrine of equitable tolling, stating that such 
an application was to be used "only in extraordinary and 
carefully circumscribed instances." (citing Elsevier v. 
Derwinski, 1 Vet. App. 150, 154 (1991) (quoting Mondy v. 
Secretary of the Army, 845 F.2d 1051, 1057 (D.C. Cir. 
1988))).  In Smith, the Court noted that one such instance is 
where the veteran, despite all "due diligence," is unable 
to obtain vital information bearing on the existence of his 
claim.  See Smith at 434.  Although the appellant has made 
the argument that he was unable to obtain information 
regarding his eligibility for VA benefits within the twelve 
month filing period for retroactive benefits, there is no 
evidence of record that either the appellant or his 
representative made any effort whatsoever to obtain 
information from VA regarding potential eligibility during 
that period.  Notwithstanding that lack of evidence, the 
Board notes that the issue of whether the appellant should 
have learned of his eligibility for VA benefits by the 
exercise of "due diligence" is not before it as the Board 
lacks the authority to apply the doctrine of equitable 
estoppel as discussed above.

Finally, the Board finds that the Court's precedents do not 
confer upon VA a general authority to grant equitable relief 
in contravention of statutory and regulatory authority.  See 
Federal Trade Commission v. Raladam Co., 283 U.S. 643, 649 
(1931) (court cannot invest administrative official with 
powers beyond those conferred by Congress).  As such, claims 
for equitable relief may be resolved, when properly 
presented, only by a court of law or by the Secretary 
pursuant to his 38 U.S.C.A. § 503 authority.  See Darrow v. 
Derwinski, 2 Vet. App. 303, 304-05 (1992) (distinguishing 
"the Secretary's authority to grant relief based upon 
principles of equity from his authority to award benefits 
based upon statutory entitlement").  See also VAOPGCPREC 17-
95.

As a consequence of the Board's lack of authority to grant 
the equitable relief requested, the Board can only consider 
the statutory scheme for allowing an earlier effective date 
for the benefits granted.  Specifically, the effective date 
of an evaluation and award of pension based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later, except as 
otherwise provided in the regulations.  See 38 C.F.R. 
§ 3.400.  If, within one year from the date on which a 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first thirty days immediately following the 
date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of claim or the date on which the 
veteran became permanently and totally disabled, whichever 
is to the advantage of the veteran.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

As stated above, the appellant became permanently and 
totally disabled as of August 28, 1996, but did not file his 
application for pension benefits until December 16, 1997.  
Because the application was filed more than one year after 
the date of disability onset, retroactive benefits cannot be 
awarded as the appropriate 




effective date under the regulations is December 16, 1997, 
the date of receipt of application.  

The appellant's request for the assignment of an alternative 
disability onset date is not persuausive because the date of 
disability onset is not controverted.  The Board notes that 
the alternate disability onset date chosen is the date of an 
examination in September 1997, but there is no evidence to 
support an argument that that date was, in fact, the date 
the appellant first became permanently and totally disabled 
as his brain injury occurred in August 1996 and the evidence 
reveals that the appellant did not recover from that injury 
at any time prior to September 1997.  

In summary, even on the assumption that the Board has the 
authority to apply the doctrine of equitable tolling, the 
circumstances of this appeal differ so substantially from 
the cases cited by the appellant as not to justify its 
application for three basic reasons.   The first is that the 
critical interval of one year far exceeds the time periods 
in the case law presented by the appellant.  The second 
consideration is that the veteran's pension claim was not an 
all-or-nothing venture.  The failure to meet the statutory 
deadline had impact on the duration of benefits but not upon 
fundamental entitlement.  I don't suggest that the loss of 
fifteen months' pension benefits is a trivial matter, but it 
is clearly less bleak than the deprivation of benefits 
altogether.  Finally, despite the vigorous argument advanced 
in the veteran's behalf, the proposition that VA was charged 
to seek out and advise the veteran that he was a potential 
beneficiary--and, by implication, untold numbers of others--
remains unsupported.  Accordingly, for these reasons, the 
doctrine of equitable tolling should not  be extended to the 
facts of this appeal. 




ORDER

An effective date earlier than December 16, 1997, for the 
award of nonservice-connected pension benefits with special 
monthly pension based on the need for aid and attendance is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

